Filed 10/8/20 P. v. Collins CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE


 THE PEOPLE,                                                     B305335

           Plaintiff and Respondent,                             (Los Angeles County
                                                                 Super. Ct. No. BA395459)
           v.

 ARTERO COLLINS,

           Defendant and Appellant.



     APPEAL from an order of the Superior Court of Los
Angeles County, Lisa B. Lench, Judge. Affirmed.
     Artero Collins, in pro. per.; and Richard B. Lennon, under
appointment by the Court of Appeal, for Defendant
and Appellant.
     No appearance for Plaintiff and Respondent.
                      ——————————
      Artero Collins appeals from an order denying his writ of
error coram nobis to have assessments and fines stricken. Our
review is under People v. Wende (1979) 25 Cal.3d 436.
       Collins was convicted of first degree murder (Pen. Code,1
§ 187, subd. (a); count 1) and of attempted murder (§§ 664, 187,
subd. (a); count 2). Firearm enhancements under section
12022.53, subdivision (d) were found true as to both counts. On
March 2, 2015, the trial court sentenced Collins to 160 years to
life. The trial court ordered Collins to pay $6,710.72 in victim
restitution (§ 1202.4, subd. (f)), and imposed a $10,000 restitution
fine (§ 1202.4, subd. (b)), a $40 court operations assessment (§
1465.8), and a $30 court facility assessment (Gov. Code, § 70373).
       In 2020, Collins filed a petition for a writ of error coram
nobis.2 On January 30, 2020, the trial court denied the writ for
three reasons. First, a writ of error coram nobis is not a remedy
to challenge an alleged violation of due process. Second, People
v. Dueñas (2019) 30 Cal.App.5th 1157 is not retroactive to final
cases. And third, Collins never objected to the assessments and
fines.
       Collins appealed. His court-appointed counsel filed an
opening brief which raised no issues and asked this court to
conduct an independent review of the record under People v.
Wende, supra, 25 Cal.3d at page 441. Collins submitted a
supplemental letter asking us to strike assessments and fines
because he has no ability to pay them.


      1 All
          further undesignated statutory references are to the
Penal Code.
      2 Collins’srequest to take judicial notice, filed August 25,
2020, is granted. (Evid. Code, § 452, subd. (d).)




                                 2
       When the trial court imposed the fines and assessments on
Collins at his sentencing hearing in 2015, Collins had the ability
to object to them under, for example, section 1202.4,
subdivision (d). Collins did not object, thereby forfeiting any
issue on appeal on the ground of inability to pay. (See, e.g.,
People v. Frandsen (2019) 33 Cal.App.5th 1126, 1154.) People v.
Dueñas, supra, 30 Cal.App.5th 1157 therefore does not apply.
Dueñas concerned imposition of the minimum fine under
section 1202.4, subdivision (b), whereas this case involves
imposition of the maximum fine.
       We have reviewed the record and are satisfied that
Collins’s attorney has fully complied with the responsibilities of
counsel and no arguable issue exists. (People v. Kelly (2006)
40 Cal.4th 106, 126; People v. Wende, supra, 25 Cal.3d at p. 441.)
                         DISPOSITION
      The order is affirmed.
      NOT TO BE PUBLISHED.



                                          DHANIDINA, J.

We concur:



             LAVIN, Acting P. J.



             EGERTON, J.




                                   3